ORDER
PER CURIAM.
Robert D. Joy (Defendant) appeals the judgment entered following his jury con*594victions for second degree burglary and felony stealing, in violation of sections 569.170, RSMo 1994, and section 570.030, RSMo Cum. Supp.1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).